                      Case 3:20-cv-00991-JCH Document 22 Filed 09/15/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT

          JAKUB MADEJ,
              Plaintiff,                                      Civil Action No.
                                                              3:20-cv-00991 (JCH)
                 v.
                                                              JURY TRIAL DEMANDED
          YALE UNIVERSITY et al.,
               Defendants.                                    SEPTEMBER 8, 2020
~":'..:
~
                                CONSENT TO ELECTRONIC NOTICE

          TO THE CLERK OF COURT FOR THE DISTRICT OF CONNECTICUT:

                Plaintiff J akub Madej hereby consents to the court using the email address

          provided in the Amended Complaint and restated below for the purpose of all

          communication in the above-captioned case. The CM/ECF notifications provide

          sufficient notice to Plaintiff. Accordingly, you need not send physical copies of future

          filings in this case by regular mail. Plaintiff hereby waives the right to have the clerk

          provide physical copies of all docket filings for the remainder of these proceedings.



          Dated: September 8, 2020                    Respectfully submitted,
                   New York, NY                       By: /s/ Jakub Madej
                                                      J akub J. Madej
                                                      FACTS ABOUT YALE, LLC
                                                      415 Boston Post Rd Ste 3-1102
                                                      Milford, CT 06460
                                                      T: (203) 928-8486
                                                      F: (203) 902-0070
                                                      E: j.madej@lawsheet.com
                                                       Counsel for Plaintiff
